DETAILED ACTION
This action is responsive to communications filed on June 29, 2021. 
Claims 1-8 and 10-19 are pending in the case. 
Claims 1 and 13 are independent claims.



ALLOWABLE SUBJECT MATTER
	Claims 1-8 and 10-19 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1 and 13, the claimed invention is directed to a system and program product for cascading menus for remote popping. More specifically, the claimed invention includes searching HTML code for a webpage with a plurality of links for a first link specified with a first target file name comprising a pop type element, responsive to detecting the first link specified with the first target file name comprising the pop type element, inserting a first command into the HTML code to disable the first link by inserting a first DIV command with a transparent file for placement over the first link to prevent the link from launching and set an event to pop up a first menu layer of a plurality of layers of a cascading menu by inserting the first DIV command setting mouse over event to trigger the second command by setting the second command to visible. Further, the claimed invention includes inserting a second command into the HTML code to specify content of the first 
	Relevant prior art of record includes Nielsen, US Patent no. US 6,373,502 (“Nielsen”). Nielsen teaches when a browser enabled to process a popup link encounters an HTML tag with a POPUP attribute (i.e., a popup anchor), the browser performs the following steps: 1) the browser retrieves the file "page.html" from the server "company.com", 2) the browser renders a popup link associated with the file page.html on a display device, 3) the browser then retrieves data associated with the popup anchor, such as a second file and any 15 embedded objects referenced by the second file. Col. 3, lines 8-20. When the browser receives an activation of the popup link, the browser displays the retrieved data in a popup window on the display device. Id.
	Nielsen, alone or in combination with other prior art of record, fails to teach or fairly suggest searching HTML code for a webpage with a plurality of links for a first link specified with a first target file name comprising a pop type element, responsive to detecting the first link specified with the first target file name comprising the pop type element, inserting a first command into the HTML code to disable the first link by inserting a first DIV command with a transparent file for placement over the first link to prevent the link from launching and set an event to pop up a first menu layer of a plurality of layers of a cascading menu by inserting the first DIV command setting mouse over event to trigger the second command by setting the second command to visible, inserting a second command into the HTML code to specify content of the first menu layer from a file accessed for the 
	Accordingly, the recited subject matter of claims 1 and 13 is allowable.

Regarding claims 1-8, 10-12, and 14-29, these claims depend from claim(s) 1 and 13 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176